Title: From Thomas Jefferson to John Kelly, 8 August 1808
From: Jefferson, Thomas
To: Kelly, John


                  
                     Sir 
                     
                     Monticello Aug. 8. 08.
                  
                  By the bearer I inclose you one hundred and forty five Dollars, of which one hundred is on account of John Perry and at his request, and 45. D. on my own account to cover the 43–D 12½ c for oil. I salute you with esteem.
                  
                     Th: Jefferson 
                     
                  
               